 



Exhibit 10.1

(AMERICA WEST HOLDINGS CORPORATION LOGO) [p70508p7050800.gif]

Annual Incentive Plan

Plan Objectives

The primary objective of the America West Holdings Corporation Annual Incentive
Plan (AIP) is to achieve specific business and financial goals which are key to
the organization’s success. The Company believes these goals can best be
accomplished by providing incentives to key employees.

The AIP helps prioritize and focus efforts on the accomplishment of goals
established each year. This is achieved by linking a significant element of
variable annual compensation to the accomplishment of selected financial goals
and individual performance. At target performance levels, the AIP provides
incentive compensation opportunities, which, in combination with base salary,
will yield competitive total cash compensation levels.

Basic Plan Concept

The plan concept provides for incentives to be paid based on performance in two
main areas: (i) Corporate Financial Performance, and (ii) Individual
Performance. A minimum level of Corporate Financial Performance must be achieved
before any incentives will be funded. The minimum level is set each year and
approved by the Board of Directors.

Eligibility Criteria

Eligibility for participation in the AIP will be extended to officers and other
key employees who directly impact the Company’s success. The specific positions
eligible to participate in the plan will be reviewed annually by the Chairman
and the Compensation Committee of the Board of Directors. Employees hired or
promoted into an eligible position from January through September are eligible
to participate on a prorated basis. Employees hired or promoted into an eligible
position after September 30 will not be eligible to participate in that calendar
year. Employees on leave for more than 3 months during the program year may have
their base salaries prorated for purposes of calculating incentive payouts. The
following positions are currently eligible to participate:

Chairman/President/CEO
Executive Vice President
Sr. Vice President
Vice President
Sr. Director
Director
Manager
Supervisor
Individual Contributors (grades 23 and higher)

 



--------------------------------------------------------------------------------



 



(AMERICA WEST HOLDINGS CORPORATION LOGO) [p70508p7050800.gif]

Award Opportunities

On an annual basis, the Company will specify target awards for each eligible
position. The incentive award opportunities at target performance levels are
intended to reflect competitive annual incentive compensation opportunities for
comparable positions in the market. In all cases, the maximum award for
participants equals two times the target level. Target incentive award
opportunities, as a percentage of base salary, are as follows:

          Level   Individual Target %  
Chairman/President/CEO
    80 %
Executive Vice President
    60 %
Sr. Vice President
    45 %
Vice President
    35 %
Sr. Director
    25 %
Director
    20 %
Manager
    7 %
Supervisor
    6.25 %
Individual Contributor
    5 %

These award opportunities will be reviewed annually by the Board of Directors.

Performance Measures and Bonus Calculation

The Company and each individual will be assigned accountability for performance
on selected performance measures.

The specific measurements used for corporate financial performance will be set
by the Board of Directors, but have generally been based on AWHC’s planned
operating income or loss. In all cases, a minimum level of planned operating
income or loss must be achieved for any incentives to be funded.

AWHC’s financial performance compared against the approved financial plan will
determine the total bonus pool for 2005. This pool will equal the sum of all
individual bonus targets, with adjustments made based on AWHC’s financial
performance versus plan. Bonus payments will never exceed the established pool
maximum.

          Financial Performance v. Plan   Pool Funding %  
< Plan
    0 %
Plan
    100 %
Maximum (exceed plan by 60%)
    200 %

Straight-line interpolation is used to determine the payout when performance
falls between performance levels.

Each individual will be given a performance score, based upon his/her overall
performance and contribution towards AWHC’s plan performance.

 



--------------------------------------------------------------------------------



 



(AMERICA WEST HOLDINGS CORPORATION LOGO) [p70508p7050800.gif]

          Individual Performance   Score  
Poor Performance
    0  
Adequate Performance (room for improvement)
    50  
Meets Expectations
    100  
Exceeds Expectations
    150  
Superior Performance
    200  

     Each individual’s annual bonus will be calculated using the following
formula:

                                 
Base
Salary
  X   Individual
Target %   X   Pool
Performance
Factor (%)   X   Individual
Performance
Score (%)   =   BONUS*

*Bonus payments will never exceed the established pool maximum; therefore,
individual performance scores may be adjusted to contain the total bonus
payments within the total bonus pool.

Award Payments

Awards will be paid in cash as soon as possible after the close of the fiscal
year (but no later than March 15th following the end of the fiscal year). Awards
will be paid based on audited financial results and approval by the Board of
Directors. All awards are subject to applicable taxes and other standard
deductions. Employees must be in an eligible position on date of payout, in
order to receive a payment. Employees must be on active, at-work status on date
of payout, in order to receive a payment. Employees who are on leave on date of
payout, but otherwise eligible, will receive payment after they have been on
active, at-work status for 30 days.

Promotions

In the event that a person is promoted from an eligible position to a position
with a higher target payout, the award will be pro-rated according to the time
spent in each position and the base salary that apply. Employees promoted from a
non-eligible position to an eligible position during the year, but prior to
October 1, will participate on a similarly prorated basis.

Retirement and Terminations

To receive an award under the AIP, the participant generally must be employed at
the time of payout. Exceptions to this policy will be made for retirement,
long-term disability or death; in these cases, the award will be prorated to
reflect the actual number of months of service during the year.

 



--------------------------------------------------------------------------------



 



(AMERICA WEST HOLDINGS CORPORATION LOGO) [p70508p7050800.gif]

Plan Administration, Modification and Adjustment

The AIP will be administered by the Chairman, who may delegate certain elements
of program administration to the Vice President, Human Resources. Actual
performance goals, standards, and award determinations will be approved by the
Compensation Committee of the Board of Directors (the “Committee”). The
Committee has the discretion to adjust the financial performance criteria to
reflect effects of changes in U.S. tax laws, generally accepted accounting
principles, or other laws or provisions affecting the Company’s reported
financial results and extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in Management’s Discussion and
Analysis of Financial Condition and results of operations appearing in the
Company’s annual report to stockholders for fiscal year 2005. Any modifications,
amendments, or adjustment to the plan shall be recommended by the Chairman and
approved by the Committee.

 